                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE



IN RE: ANDREA GENRETTE,            :           Bankruptcy Case No. 15-11738 (BLS)
                                   :           BAP No. 19-00041
                      Debtor.      :
__________________________________ :
ANDREA GENRETTE,                   :
                                   :
                      Appellant,   :
                                   :
     v.                            :           C. A. No. 19-1037-MN
                                   :
SANTANDER CONSUMER USA, INC.,      :
                                   :
                      Appellee.    :



                                 RECOMMENDATION


             At Wilmington this 14th day of August, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Chief Magistrate Judge Thynge reviewed the information

contained on this Court’s docket regarding an appeal of an Order from Bankruptcy

Court entered June 4, 2019 1 to determine the appropriateness of mediation in this

matter. This appeal was docketed on the same day as the entry of the Bankruptcy

Order. The Order appealed is captioned “Order Regarding Motion of Santander

Consumer USA Inc, Motion for Relief from Stay as to the 2008 Lexus RX350-V6 Vin:

      1
         Although the Order was dated June 4, 2019, the presentation of and hearing on
the Motion for Relief from Automatic Stay by the Movant, Santander Consumer USA
Inc., occurred earlier.
2T2HK#1U38C093884. It required that the Debtor provide proof of insurance to

Santander’s counsel on or before May 3, 2019 and maintain insurance consistent with

the Retail Installment Contract until the loan is paid in full. The Debtor was also

ordered to pay $400.00 in attorney’s fees incurred by the filing of this Motion and the

filing cost of $181.00 making the total amount at $581.00; however, payment was

authorized to be made over a ten (10) month period beginning June 1 through March 1,

2020 in the monthly amount of $58.00. The Bankruptcy Court further required that if

Debtor defaults in providing insurance, notice shall be given to the Debtor by the filing

of a Notice of Noncompliance. If proof of insurance is not provided, then the Stay

under 11 U.S.C. § 362 is terminated on the filing of a Notice of Default Granting Relief

from Stay, which permitted the creditor, its servicers, successors and/or assigns to

enforce the security interest in the 2008 Lexus through repossession or replevy and

sale of the vehicle, as well as other legal remedies available to the creditor under

applicable State law.

              WHEREAS, as a result of the above screening process, the Order

addresses issues that are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to 28

                                             2
U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            3
